DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, and 7 have been amended. Claims 8, 9, and 10 have been added. The existing 35 U.S.C. 101 rejection of claims 1 and 3-7  has been withdrawn.

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
Regarding claim 1, the examiner notes that while Applicant is correct in their assertion that the amending of claim 1 to recite “the sensor being located outside of, and apart from, the moveable body” does in fact distinguish the present claim from Junji, the Junji reference was never used to describe the position of the sensor(s) in the environment. Rather, Okazaki was used to teach the previous claim of “the sensor being located on the periphery of the moveable body” (See at least [0019], detecting means detects the position and speed vector of the target around the own vehicle), where under the examiner’s previous interpretation, sensors located on the outside of the vehicle could be considered on the periphery. Okazaki, however, also teaches wherein sensors apart from the own vehicle are used to detect objects around the own vehicle (See at least [0024], “Other vehicle target information is information about the target detected by the detection means of the other vehicle”).
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the lack of suggestion to process sensor data obtained from outside of the body is irrelevant in view of Okazaki directly teaching the processing of sensor data obtained from outside of the body (See at least [0024] – [0025], “other vehicle target information is information about the target detected by the detection means of the other vehicle”, wherein the other vehicle target information is extracted in order to detect blind spot target information).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, Applicant claims “wherein the extracting of the detection point for the movable body by the computer includes applying the distribution range to a different subset of detection points indicated in the plurality of pieces of sensor data”. In the Request for Reconsideration after Non-Final Rejection dated 29 July 2022, Applicant cites the features of claims 8-10 as being supported by sections [0032]-[0035] and [0039]-[0041] of the specification, however the examiner does not see how the above sections are being used to support the “applying the distribution range to a different subset of detection points indicated in the plurality of pieces of sensor data”.
Specifically, the examiner is interpreting the above sections to disclose:
[0032]: Step ST103 is the step wherein the calculation unit determines, from sensor data, whether the obstacle is moving towards the vehicle or if the obstacle is a stationary object;
[0033]: The calculation unit records the obstacle ID and position;
[0034]: The calculation determines if the number of detection points of a specific object is equal to or larger than a predefined number;
[0035]: The radius and center point of a circle containing all detection points is calculated, wherein the circle corresponds to a distribution range. Further, detection points that are at a completely different position from the other detection points are ignored;
[0039]: The removal unit determines if a detection point corresponding to the own vehicle is present within the sensor data;
[0040]: A point corresponding to the own vehicle is detected in the detection points; and
[0041]: A point corresponding to the own vehicle is determined to be an error point, and is removed from the sensor data.

As shown above, to the examiner’s best knowledge and understanding, the cited portion of the present disclosure does not speak to “applying the distribution range to a different subset of detection points indicated in the plurality of pieces of sensor data”, and as such, constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (JP 2008293099), hereafter Okazaki, in view of Junji (JP 2007298430), hereafter Junji.

Regarding claim 1, Okazaki teaches an information processing device to be mounted on a movable body equipped with a driving assist function, the information processing device comprising:
Processing circuitry:
To acquire as a set of detection data a plurality of pieces of sensor data in which detection points are indicated, the detection points being acquired by scanning a periphery of a sensor by the sensor, the sensor being located outside of, and apart from, the movable body (0019, detecting means detect information on the target around the vehicle, 0024, other vehicle target information is information about the target detected by the detection means of the other vehicle);
To analyze the plurality of pieces of sensor data acquired (0025, position information of each target compared against each other); and
To extract, based on the distribution range of the detection calculated, a detection point for the movable body from among the detection points indicated in the plurality of pieces of sensor data (0025, information about the own vehicle is excluded from matching); and
To perform the driving assist function using the modified set of detection data (0008, apparatus is a driving support device, 0029, driving support includes notification means).
Okazaki fails to teach, however, wherein the processing circuitry calculates a distribution range of the detection points for a same stationary object in the plurality of pieces of sensor data, and wherein the distribution range is used to determine the presence of an object.
Junji, however, does teach wherein the processing circuitry calculates a distribution range of the detection points for a same stationary object in the plurality of pieces of sensor data (0039, distribution of the point group detected) and wherein the distribution range is used to determine the presence of an object (0039, correlation value calculated, and object presence is determined).
Okazaki and Junji are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distribution range of Junji in order to provide a means of determining if the object is relevant. The motivation to combine is to ensure that the vehicle can properly identify the objects relevant to its navigation.
Claims 6 and 7 are similar in scope to claim 1, and are similarly rejected.

Regarding claim 3, the combination of Okazaki and Junji teaches the information processing device of claim 1, and Okazaki further teaches wherein the processing circuitry extracts a detected point (0025, own vehicle deletes sensor data corresponding to itself). 
Okazaki fails to teach, however, wherein the detection point is in the calculated distribution range of the detection points from a location position of the movable body from among the detection points indicated in the sensor data.
Junji, however, does teach wherein the detection point is in the calculated distribution range of the detection points from a location position of the movable body from among the detection points indicated in the sensor data (0039, distribution of the point group detected, point group surrounds the vehicle).
Okazaki and Junji are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distribution range of Junji in order to provide a means of determining if the object is relevant. The motivation to combine is to ensure that the vehicle can properly identify the objects relevant to its navigation.

Regarding claim 4, the combination of Okazaki and Junji teaches the information processing device according to claim 1, and Okazaki further teaches wherein the processing circuitry extracts the detection point for the movable body from among the detection points indicated in the sensor data based on a relative velocity between the movable body and the sensor (0027, relative speed is matched in order to determine what information is deleted) .
Okazaki fails to teach however, wherein the detection point is based on the calculated distribution range of the detection points.
Junji, however, does teach wherein the detection point is based on the calculated distribution range of the detection points (0039, distribution of the point group detected, point group surrounds the vehicle).
Okazaki and Junji are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distribution range of Junji in order to provide a means of determining if the object is relevant. The motivation to combine is to ensure that the vehicle can properly identify the objects relevant to its navigation.

Regarding claim 8, the combination of Okazaki and Junji teaches the information processing device of claim 1, and Junji further teaches wherein the analysis of the plurality of pieces of sensor data by the processing circuitry includes detecting a stationary object represented by a subset of the detection points indicated in the plurality of pieces of sensor data, and calculating the distribution range as a distribution range of the subset of the detection points representing the detected stationary object (0037-0038, evaluation value is compared to threshold value to determine if the evaluation value is larger than the determination threshold, object is determined to be a structural object); and
Wherein the extracting of the detection point for the moveable body by the computer includes applying the distribution range to a different subset of detection points indicated in the plurality of pieces of sensor data (0012, evaluation value is calculated every predetermined time, the cumulative evaluation value is calculated, object is detected based on the value change over time).
Okazaki and Junji are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the stationary object detection and distribution range application of Junji in order to provide a means of determining if the object is relevant to the navigation of the vehicle. The motivation to combine is to ensure that the vehicle can properly identify and react to obstacles that may impact its navigation.
Claims 9 and 10 are similar in scope to claim 8, and are similarly rejected.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Junji as applied to claim 1 above, and further in view of Huang (US 20100019964 A1).

Regarding claim 5, the combination of Okazaki and Junji teaches the information processing device of claim 1, and Okazaki further teaches wherein the processing circuitry acquires at least either of sensor data in which detection points are indicated, the detection points being acquired by scanning a periphery of a sensor by the sensor (0019, detecting means detect information on the target around the vehicle), the sensor being set in another movable body traveling on a travel route of the movable body (0024, other vehicle target information gathered by other vehicle), and sensor data in which detection points are indicated, the detection points being acquired by scanning a periphery of a sensor by the sensor (0025, points corresponding to location of own vehicle are identified).
Okazaki fails to teach, however, wherein the sensor is set in a stationary object disposed on the travel route, and wherein the distribution range of the detection points are calculated.
Junji, however, does teach wherein the distribution range of the detection points are calculated (0039, distribution of the point group detected).
Huang however, does teach wherein the sensor is set in a stationary object disposed on the travel route (0047, use of vehicle-to-infrastructure in transmitting information from environment to vehicle).
Okazaki, Junji, and Huang are analogous because they are in the same field of endeavor, vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the distribution range of Junji and the vehicle to infrastructure transmission of Huang in order to provide a means of determining if the object is relevant and to provide further means of gathering information, respectively. The motivation to combine is to ensure that the vehicle can properly identify the objects relevant to its navigation, and so that the vehicle can obtain further information in order to more accurately determine if an object is relevant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nichols (US 20150153444 A1) teaches a further means of detecting data points via an integrated radar sensor, and then generating a model of the objects based on the detected data points.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./                Examiner, Art Unit 3664                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664